Public Utilities Commission, No. 10-2929-EL-UNC. On Ohio Power Company’s motion to dismiss. Motion denied. On joint motion to consolidate case Nos. 2012-2098 and 2013-0228 for the purposes of briefing, it is ordered by the court that the motion is granted. Industrial Energy Users-Ohio and Ohio Consumers’ Counsel shall proceed as the appellants/cross-appellees and all other parties shall proceed as appellee or appellees/cross-appellants. The appellants/cross-appellees shall file their first brief within 40 days of the date of this entry and the case shall otherwise proceed in accordance with S.Ct.Prac.R. 16.05.